Title: To George Washington from Anonymous, 7 February 1783
From: Anonymous
To: Washington, George


                        
                            Sir
                            Camp February 7th 1783
                        
                        This letter, which begs of your Excellency the favour of a perusal begins with a confission of a fault, even
                            while in the verry Commission of it; for indeed I confess, I do not think myself entitled to the freedom I now venture to
                            take; but what will not a Man hazard when hope rouses him from despair!
                        Alas how often has my honest avarice of the approbation of the good and worthy, been ready to expire with the
                            groans of a dying character! Nay how long have my fond hopes, of Contributing something to the cause of virtue and my
                            Country, been buried deep in despair; My hopes however now Revive and like a desperate Man who can lose nothing but
                            possebly may gain something, they dare to look forward, even to some industrious honour and virtuous repute. But lest
                            these exclamations may run too far without being plain and expressive in their designs, I will beg leave, immediately, to
                            say that I have often been deeply penetrated with a painful sense of the lost and ruined character of the Chaplains of the
                            Army! In saying this I do not mean to Arrest the personal characters of my brethren in Order to exculpate and sanctify
                            myself; for I believe that form of Confession which will suit one of us will not be very improper for the whole department.
                            I have a long time been fully convinced that no men in the Army have been more criminally deficient in their duty than
                            we have been; yet at the same time I hope I shall not be blamed for saying that the Coldness and inattention of many of
                            the Officers, who Command Brigades, deserve some blame also. But I am certain, notwithstanding this, that the Chaplains of
                            no Army in the World have had either so much encouragement to perform their duty, or so much Respect from their Commanders
                            in Chief, as the American Chaplains have had both from your Excellency, and from Congress.
                        In order to support our reputation in the Army, and to strenghten our hands for the faithful discharge of our
                            duty, Sir, you have condescended to honour us with invitations as personal as respect could dictate and as public as
                            General Orders could announce. It is, however, too much a truth, in my opinion that our Conduct has wearied your patience,
                            though it is very great, and placed us in the estimation of the Army so much below contempt as not to be accounted worthy
                            of the honour even of being punished! the distress & bitterness of grief, urges me to say, what in an other
                            situation my diffidence would not Suffer me even to think! but before I go any farther I will plead guilty, and promise
                            reformation so far as my efforts can effect it. Had it not been an established principle with me that there ought to be
                            Chaplains in All Armies, and especially in the American Army, I should long before this time have deserted the life of a
                            Camp, and have sought an honest character wherever there was a prospect of obtaining it.
                        I now drop this painful subject, I change my ground, and instead of troubleing your
                            Excellency aney longer with my complaints and confessions, I appear in the character of a petitioner: and I think I can
                            with more boldness offer my petition when I consider that whatever will effect the Chaplains of the Army will equally
                            affect and govern myself—Confiding then in your goodness and generosity, I beg, and if I ask any thing amiss, I will hope
                            to be pardoned since all that I mean to request is dictated, I think, by an honest zeal for the good of the Army and the
                            recovery of our Clerical reputation; I do therefore request that only one third of the Chaplains be permitted to be absent
                            from the Army at the same time, and then only by particular permission, obtained from Head Quarters, when it is their
                            regular tour of absence, and does not prevent this previlege from extending itself equally to every Chaplain. It is also
                            requested that the Chaplains be directed to visit the Hospital each one in his weekly tour of that duty.
                        As soon as the public Building is capable of receiving the Troops it is desired that they may be ordered to
                            attend every Sunday. Did I not fear it would be too presuming, I would venture to believe that the whole Army, or however
                            as many as may be spared from other duties, can, in four Assemblies, attend divine Service on the same day.
                        Shall I say that the second Brigade Massechusetts can Constitute one Assembly and meet at
                            ten O.Clock—the New Hampshire and New York may Constitute a seacond Assembly and meet at twelve OClock—A third assembly
                            may be made up of the New Jersey and the Maryland troops, and the third Brigade Massachusetts; they may
                            meet at two O.Clock—General Patterson’s Brigade being on the ground and requireing no length of time to
                            return to their quarters, can better constitute the last Assembly of the day at four OClock. But I stop, I am affraid I
                            have taken too much liberty. However as this letter is of a private nature and only attempts to communicate what I wished
                            to express in your presence, this freedom may be the more pardonable.
                        In a word, I beg that your Excellency, will be pleased to point out some mode to the Troops for their regular
                            and constant attendance on devine service every Sunday, and for the more steady attendence of the Chaplains with the Army.
                        Will your Excellency be pleased to order the Chaplains who are Absent, to return to their Brigades; or direct
                            the officers Commanding Brigades to call them into Camp as soon as possible. With the most ardent wishes for your felicity
                            of every kind, and I cannot allow any body to wish your happiness with more sincerety and warmth of heart then I do—I am
                            Sir Your Excellency’s Most obedient Most devoted Humble Servant.
                    